UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit

                      ___________________________

                              No. 99-31361
                            Summary Calendar
                      ___________________________


                        JOSEPH CLAY; ORA CLAY,
                                              Plaintiffs-Appellants,

                                  and

                 COOPER/T SMITH STEVEDORING CO. INC.,
                                  Intervenor Plaintiff - Appellant,

                                VERSUS

             DAIICHI CHHUO SHIPPING (AMERICA) INC.; ET AL,
                                                         Defendants,

          DAICHICHUO KISEN KAISHA; JAPAN SHIP OWNERS’ MUTUAL
                  PROTECTION & INDEMNITY ASSOCIATION;
                         ASTRAEA MARITIME S.A.,
                                              Defendants - Appellees.


           Appeal from the United States District Court for
                   the Eastern District of Louisiana

                           November 1, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:1

         The judgment is AFFIRMED for essentially the reasons stated

by the district court in its Order and Reasons dated November 10,

1999.




     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.